          Case 1:19-cr-00698-ER Document 44 Filed 02/02/21 Page 1 of 1

                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 2, 2021

By ECF

The Honorable Edgardo Ramos
United States District Judge
40 Foley Square
Southern District of New York
New York, New York 10007

              Re:     United States v. Jon Barry Thompson,
                      19 Cr. 698 (ER)

Dear Judge Ramos:

        The Government respectfully submits the attached proposed restitution order, with the
consent of the defendant, in advance of the sentencing scheduled on February 4, 2021 at 2:00
p.m. The Government further advises the Court that the last sentence of its sentencing
submission, regarding restitution as sought in the Victim Impact Statement, was submitted in
error. The Government seeks restitution as stated in the plea agreement, in the amount of
$3,250,000.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                by:              /s/
                                                      Jordan Estes
                                                      Drew Skinner
                                                      Assistant United States Attorneys
                                                      (212) 637-2543/1587


cc:    Counsel for Jon Barry Thompson (by ECF)
